Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson (2020/0356735).
With respect to claims 1, 6-8, 10-12, 18, and 19, Wilkinson discloses in figure 15, an RFID tag a substrate; a first integrated circuit (IC) 1412 deposited on the substrate; a first antenna coupled 1410 to the first IC; a second IC 1414 deposited on the substrate; a second antenna 1426 coupled to the second IC; wherein the first antenna is configured to cause an interference with the second antenna, and wherein such interference effectively inactivates the second IC; wherein the substrate is configured to facilitate a detaching of a first portion of the substrate supporting the first IC from a second portion of the substrate supporting the second IC; and wherein detaching of the first portion of the substrate effectively results in the activation of the second IC (see paragraphs 0098 and 0100).
With respect to claims 2, 5, 9, 13, and 20, Wilkinson discloses in paragraph 0028, the RFID tag wherein a RFID tag value is derived from a value provided by the first IC (the first IC stores a first identifier) or, alternatively, a value provided by the second IC (the second IC stores a second identifier), and further wherein detaching the first portion a RFID tag value is given by the value of the second IC, and wherein the RFID tag value, therefore, changes without a reprogramming of the value stored in the first IC or the value stored in the second IC. “By one approach, the first attachment mechanism may detachably couple the metallic substrate to and cover at least a portion of the second portion of the base substrate including the second integrated circuit. For example, the metallic substrate may cover at least the second integrated circuit and electromagnetically shields the second integrated circuit such that the second RFID tag device is not readable by an RFID tag reader. In one configuration, the metallic substrate does not cover at least a portion of the first portion of the base substrate including the first integrated circuit such that the first RFID tag device is readable by the RFID tag reader.”
With respect to claim 3, see Wilkinson’s teachings above with regards to claim 1. Additionally, the blocking material is the metallic substrate (see paragraph 0098).
With respect to claim 4, Wilkinson teaches in paragraph 0098, wherein the first substrate is removable from the RFID tag to thereby remove the first IC, the first antenna and the blocking material, and wherein the RFID tag remains with the second IC and the second antenna, thereby, resulting in the second IC being capable of receiving radio frequency electromagnetic waves.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Nyalamadugu et al (2020/0143219), hereinafter Nyalamadugu.
	Wilkinson’s teachings are disclosed above, including the teachings of claim 15-17. Wilkinson however fails to specifically teach the IC comprising an ADC.
	With respect to claim 14, Nyalamadugu teaches in paragraph 0035, the IC (chip 330) is configured to perform functions associated with both NFC and UHF systems including digital and analog processing.
	In view of Nyalamadugu’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to have Wilkinson’s IC (chip) perform functions typically associated with NFC systems, which would include digital and analog processing (ADC). One would be motivated to include an ADC in order to communicate with a variety of RFID tag readers.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892, reference cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
July 25, 2022